Citation Nr: 0207946	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  96-25 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability as secondary to a service-connected left ankle 
disability.  

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1972 to October 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In April 1998, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The Board is undertaking additional development on the issues 
of entitlement to increased evaluations for a low back 
disability and for a left ankle disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A left knee disability is not related to the veteran's 
left ankle disability.   


CONCLUSION OF LAW

A left knee disability is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that medical records have been obtained documenting the 
veteran's left knee complaints, and medical opinions have 
been associated with the claims file addressing this issue.  
The veteran has been informed via a statement of the case and 
several supplemental statements of the case of the evidence 
necessary to substantiate his claim.  In addition, he has had 
the opportunity to present evidence by way of hearing 
testimony at the RO.  

While the development of other issues in this claim is 
warranted and is being undertaken, the Board concludes that 
there is no indication that there are additional documents 
that have not been obtained and that would be pertinent to 
the issue currently being decided.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

I.  The Evidence

In April 1995, the veteran requested service connection for a 
left knee disability as secondary to his service-connected 
left ankle disability.  In support of his claim, he submitted 
private medical evidence which consisted of a September 1994 
operative note showing left knee arthroscopy; a November 1994 
statement from his physician noting that the veteran was 
recuperating from left knee arthroscopy; a February 1995 
statement from his physician noting that the veteran had 
undergone left knee arthroscopy and that the original injury 
had occurred at work when the veteran was squatting and felt 
a pop, and also contained an opinion that this injury caused 
the lesion that was seen at the time of surgery; and a March 
1995 statement in which the private examiner states that the 
veteran had left ankle give way on a frequent basis and in 
which he opines that the ankle instability and injury 
certainly and very likely as contributed to the current knee 
situation.  

The veteran was examined by VA in June 1995.  The veteran 
reported that he had limited motion due to his left ankle 
sprain and chronic instability.  He reported having left knee 
pain and he stated that he believed that this was due to his 
left ankle problem since he has fallen multiple times.  He 
reported that he had undergone arthroscopy earlier in the 
year at a private facility and that he was told there was 
nothing more that could be done for the knee.  Examination 
revealed that the veteran was morbidly obese.  The left knee 
had motion from 0 to 135 degrees with some mild parapatellar 
and medial joint line tenderness.  There was no instability 
or active effusion.  The left ankle had a negative Drawer 
sign.  The veteran had from 10 degrees of dorsiflexion to 50 
degrees of plantar flexion.  The veteran's left knee 
condition was opined to be in no way connected to the left 
ankle condition.  It was stated that the examiner believed 
that this was secondary to the veteran's obesity.  It was 
also found that the left ankle did not have any clinical 
findings consistent with complete lateral ligament loss.  

In March 1996, the RO received additional private medical 
records concerning the veteran dated beginning 1991 until 
1996, including a December 1995 statement from his private 
physician.  The records show complaints of left knee 
problems.  In June 1995, the examiner stated that the 
veteran's genu valgus deformity with flat feet exacerbated 
the knee pain considerably.  In the December 1995 statement 
written by a physician's assistant for the veteran's 
physician, it was stated that the examiner wanted to 
reiterate that the veteran's current knee problem was 
indirectly related to his prior ankle injuries.  

The veteran was examined by VA in February 1997.  He 
complained of left ankle instability, and reported that his 
ankle repeatedly gives way several times a day.  He also 
reported that he falls two to three times a month.   

The veteran was examined by VA in February 1998, for 
orthopedic evaluation.  It was stated that he was 6 feet tall 
and weighed 315 pounds.  The veteran complained of ankle pain 
and loss of motion.  

Private records received in March 1998, included complaints 
of left knee problems and left ankle instability, resulting 
in falling.  

The veteran testified at a personal hearing in May 1998, that 
he first developed left knee complaints when he was lifting a 
box of paper at work and he felt a snap and a sharp pain in 
his knee when he shifted his weight and his ankle rolled.  He 
testified that he went to a doctor a week or so later.  He 
contended that his current left knee problems are due to his 
left ankle instability.  A complete transcript is of record.  

On VA examination in June 1999, the examiner evaluated the 
veteran's left knee and his left ankle.  He stated that he 
did not believe that the veteran's left knee injury was 
related to his "service connection".  It was stated that 
the problem likely stemmed from an incident that may have 
happened in 1993 and 1995.  It was opined that the left ankle 
condition was not aggravating the problems for the left knee.  

On examination in April 2001, a VA examiner noted that he had 
read the veteran's charts including all studies and reports, 
and had talked with the veteran.  It was noted that the 
veteran reported that he had injured his left knee when he 
had an injury to the left ankle in service.  The left knee 
and ankle were evaluated.  The examiner found minimal 
degenerative changes of the left knee and left ankle.  It was 
stated that the left knee and left ankle were not connected 
and that the minimal degenerative changes were consistent 
with the veteran's age and activity level.  It was stated 
that the veteran's left ankle was not contributing in any way 
to the left knee problem.  The examiner stated that the 
increase in pain was likely due to the increase in 
degenerative changes in the left knee and could be solely 
attributable to his increase in degeneration in the left 
knee.  It was reported that there was no connection between 
the knee and the ankle, and that the increased manifestations 
in the left knee had nothing to do with the left ankle, but 
were rather due to increased degeneration.  

II.  Laws and Regulations

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp 2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2001). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439 (1995), The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
held that the term "disability", as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
disability, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected disability, shall be service-connected.  
Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected disorder is proximately due to or the result of a 
service-connected disability, such veteran shall be 
compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is left to the Board to sort out the evidence, not all of 
which is consistent.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

Moreover, the Board acknowledges that it must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).

The Board notes that it is the Board's responsibility to 
weigh the credibility and probative value of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another. The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  In this instance, the Board has accorded greater 
evidentiary weight to the VA specialist who reviewed the 
record in April 2001 and opined that there was no 
relationship between the veteran's left knee disability and 
his service-connected left ankle disability.  

III.  Discussion

Initially, the Board notes that the record does not show, and 
the veteran does not contend that his left knee disability is 
related to service.  There is no showing of a chronic left 
knee disability in service or of arthritis within the first 
post-service year.  Thus, direct service connection is not 
warranted.  The veteran rather contends that his left knee 
complaints are related to his service-connected left ankle 
disability.  

It is noted that in a February 1995 statement, a private 
examiner opined that the veteran's left ankle instability 
very likely contributed to the veteran's current knee 
situation.  However, the examiner did not base this opinion 
on the veteran's complete medical records and there is no 
report of examination associated with this opinion.  In 
addition, the examiner did not provide rationale for the 
opinion offered.  The December 1995 letter merely reiterated 
the opinion offered in February 1995, and provided no 
rationale or clinical bases.  While this evidence is 
favorable to the veteran, the Board finds that its probative 
value is limited.  

Three VA examiners have opined that the veteran's left knee 
complaints are not related to his left ankle disability.  In 
June 1995, the VA examiner performed a clinical evaluation of 
the veteran, and concluded that the left knee condition was 
in no way related to the left ankle complaints.  He further 
provided reasoning for that finding by stating that he 
believed the veteran's left knee complaints were due to his 
obesity, and he noted that examination of the left ankle did 
not show complete lateral ligament loss.  In June 1999, the 
VA examiner stated after examining the veteran that the left 
ankle condition was not aggravating the left knee.  It is 
noted that he also stated that the problem likely stemmed 
from an incident that may have happened in 1993 and 1995.  
However, the Board gives little probative value to this 
statement since it is speculative and based on a history 
provided by the veteran.  It is not a sufficient basis to 
grant service connection.  38 C.F.R. § 3.102 (2001) provides 
that service connection may not be based on a resort to 
speculation or even remote possibility, and a number of Court 
cases have provided additional guidance as to this aspect of 
weighing medical opinion evidence.  The Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

In April 2001, the VA examiner noted that he had reviewed all 
of the veteran's charts, including all studies and reports, 
including X-rays, and that he had talked with the veteran.  
He examined the veteran and diagnosed degenerative changes.  
That examiner concluded that the left ankle was not 
contributing in any way to the left knee problem.  It was 
further found that the left knee problem was due to increased 
degeneration.  The Board notes that this opinion was based on 
a review of the veteran's records, diagnostic studies, and 
examination of the veteran.  The examiner provided reasoning 
for his finding.  The Board concludes that this opinion is 
highly probative of the issue at hand.  

Thus, in assessing the evidence in support of the claim and 
that which is against, the Board must find that the medical 
opinions that do not find an association between the 
veteran's left knee complaints and his left ankle disability, 
and especially the April 2001 VA examiner's opinion 
specifically rejecting such a relationship, is far more 
probative and persuasive than the general, unsupported and 
speculative opinions of the private examiner and the June 
1999 VA examiner which tend to relate the veteran's left knee 
problems to his left ankle disability.  

It is noted that the veteran has contended that his service-
connected left ankle disability caused him to injure his left 
knee when his ankle buckled while he was lifting a box.  
Although the veteran has given his own opinion that his 
service-connected disorder caused a disorder of the knee to 
develop, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  A VA physician has stated that the 
veteran has degenerative left knee problems.  In addition, it 
is of note that a private examiner associated the veteran's 
left knee pain with his genu valgus deformity with flat feet, 
and a VA examiner felt that the etiology of the left knee 
complaints was due to the veteran's obesity.  

The Board has a legal obligation to balance the evidence.  
Based on the above, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's left 
knee disability is related to service or his service 
connected left ankle disability by causation or by 
aggravation.  


ORDER

Service connection for a left knee disability as secondary to 
a service connected left ankle disability is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals
	


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

